On Petition fob Reheabing.
Peb Cubiam.
Counsel for appellant, in their brief filed in support of the petition for a rehearing, in the main insist that it be granted upon the grounds urged at the former hearing of this cause. Counsel preface their argument by asserting that: “In view of the bit*279ter and intense feeling in many communities of Indiana at the continuance in office of a number of township trustees who are. looked upon with suspicion by the people, etc./7 they are impressed with the “solemn duty77 to file the petition for rehearing, and “in everyday language to argue it, * * * in the hope that mature consideration has changed the opinion of the majority of this court, and in the belief that a few suggestions will lead the minority to modify their final conclusion.77 Counsel recognize the fact that the minority opinion of Judges Hackney and Howard expressly declares that the final conclusion therein reached must result in affirming the judgment of the lower court which denied-the right of the relator to demand that an election for township trustees be held at the November election of the present year. This court, under the two opinions in question, may properly be said to have been unanimous in holding that the judgment below must be affirmed for the reason that there was no existing law which authorized the election of township trustees at the November election of 1898. While it is true that the minority opinion in this cause does not agree with the premises from which the final conclusions of the majority of the court were deduced, nevertheless, it is evident that it is nothing more nor less than a concurrence in the court’s final conclusion that the judgment must be affirmed, and that there could be no election of trustees at the ensuing November election. The material difference or distinction between the two opinions consists in the reasoning by which the ultimate conclusion in each is reached. That of the majority, as will be seen, is arrived at by affirming the" constitutional validity of the act of 1897; while that of the minority is reached by denying the constitutional *280validity of the act of 1897, and, for like reasons, that of the act of 1893.
As to the assertion of counsel that such a “bitter .and intense feeling” exists in many communities against the present township trustees, and which, as .counsel for appellant seem to intimate, has, in part at least, actuated them to discharge the “solemn duty” by applying' for a rehearing in this appeal, we may ■say that, in regard to this feeling upon the part of these communities, this court has no concern, and in ■no wise is it responsible for its existence.
We are informed by counsel’s brief of the fact, as they therein assert, that some members of the bar, not of counsel, however, in this case, “for some occult reason,” are imbued with the desire to have this cause tried and determined in the “forum of public opinion,” and that these particular attorneys declare with “charming frankness” that the majority opinion in this case “is not an opinion, but an argument.” If the majority opinion can be said to be impressed with this ■infirmity, the responsibility therefor should be charged to the writer thereof, and not to the court,, for the latter is only responsible for the final result ’reached in the case. We may also say, in passing, that .this tribunal, in the determination of questions involved in causes pending therein, cannot be influenced by any “bitter and intense feeling” that may exist in some communities relative to the merits of such questions. Neither is the judgment of this court in appeals thereto to be molded or controlled in any manner, by means or methods which can be more properly, and with better effect, employed at a “town meeting” or a political caucus, than in a court constituted for the administration of law and justice.
' Concluding, we may say that we have again given the questions involved in this cause a careful consider*281■ation, and are fully satisfied that the conclusion reached at the former hearing is correct, and in full harmony with well settled principles of law. Considering the principal question involved in this appeal from the final conclusion of either the majority or minority opinion of this court, and it must necessarily follow as, and is, the unanimous' opinion of this court that the petition for a rehearing ought to be denied. It may also be said that appellant’s learned counsel, in their criticisms upon the minority opinion, to the ■effect that the validity of the act of 1893, could not become involved under the complaint of the relator, and that the minority in so holding traveled outside of the record, are certainly mistaken. It is evident ■that the complaint of the relator is founded upon his, theory that the act of 1893 is a valid exercise of legislative power. If the objections, which his counsel urge against the validity of the act of 1897, can be maintained, they will certainly apply with equal force, and for like reasons, in striking down the act of 1893; and he could, therefore, have no standing in court to demand the relief which he does under his complaint. That this result would follow*, his counsel, in their argument, from the position which they assume, certainly make evident. The petition for a rehearing is overruled at the cost of the relator.